UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

MEIGS COUNTY, OHIO, BY THE
MEIGS COUNTY COl\/IMISSIONERS,

Plal'ntiff, Case No. 2:18-cv-1582
CHIEF JUDGE EDMUND A. SARGUS, JR.

Magistrate Judge Elizabeth Preston Deavers
v.

CARDINAL HEALTH, et al.,

Defendants.

OPINION AND ORDER

This matter is before the Court on (l) Defendants’ Motion to Stay (ECF No. 26), (2)
Defendant Mylan Bertek Pharmaceuticals, Inc.’s Motion to Remand (ECF No. 27), and
Plaintiff’ s Motion to Remand (ECF No. 28).

Tln`s action is one of numerous opioid lawsuits filed by government entities against

Various defendants including manufacturers, distributors, and retailers of prescription opioid
medications On December 5, 2017, the Judicial Panel on Multidistrict Litigation (“JPML”)
created an Opiate MDL for cases similar to this one: In re Nat’l Prescrz'ption Opiate Litig. , 290
F. Supp. 3d 1375 (J.P.M.L. 2017). Speciiically, the JPML centralized cases in Which “cities,
counties and states . . . allege that: ( 1) manufacturers of prescription opioid medications
overstated the benefits and downplayed the risks of the use of their opioids and aggressiver
marketed . . . these drugs to physicians, and/or (2) distributors failed to monitor and report
suspicious orders of prescription opiates.” Id. at 137 8-79. The JPML sent these case to the
Honorable Dan Aaron Polster of the United States District Court for the Northern District of

Ohio. See In re Nat’l Prescrz'prion Opiate Litr'g., 1:17-MD-2804.

Currently, more than 1,500 actions have been transferred to the Opiate MDL. As new
cases are filed across the country each week, the JPML continues to transfer actions similar to
the instant one to the Opiate MDL, including cases which originated in the United States District
Court for the Southern District of Ohio. See e.g., Clermont Cly. Bd. OfCly. Commr ’s v.
Amerz’sourceBergen Drug Corporatz`on, et al., No. 2117-cv-00662 (S.D. Ohio, July 28, 2017).

Other Plaintiffs that have filed opiod cases in this Court have moved for remand and the
same Defendants have opposed the motions and asked for a stay pending JPML action. For the
same reasons, the Court denied Plaintiff’ s Motion to Remand and granted Defendants’ Motion to
Stay in Noble County, Ohio, by the Noble County Commissioners v. Cardinal Health, et al.,
2:18-cv-1379 (ECF Nos. 38, 43 in Noble Counly case), it GRANTS Defendants’ Motion to Stay

(ECF No. 26) and DENIES the Motions to Remand (ECF No. 27, 28).

 

IT Is SO 0RDERED.
l k § ‘.Lola /\ /
DATE EDMU A. sARGUs, JR.

CHIEF ITED STATES DISTRICT JUDGE

